Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This Office Action is in response to the amendment filed on 01/19/22.
The applicant’s remarks and amendments to the claims were considered and results as
follow: THIS ACTION IS MADE FINAL.

2.	Claims 1, 2, 4-6, 8-10 and 12-14 have been amended. New claims 15-19 has been added.  As a result, claims 1-19 now pending in this office action.

Claim Rejections - 35 USC § 103
 3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 	(a) A patent may not be obtained though the invention is not identically disclosed
 	or described as set forth in section 102 of this title, if the differences between the
  	subject matter sought to be patented and the prior art are such that the subject
 	matter as a whole would have been obvious at the time the invention was made to
 	a person having ordinary skill in the art to which said subject matter
 	pertains. Patentability shall not be negatived by the manner in which the invention
 	was made.


4. 	Claims 1-2, 4-6, 8-10, 12-17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tung et al. (US 2014/0229511 A1) in view of Becker (US 2008/0162509 A1) and further in view of BHAGAT et al. (US 2016/0292192 A1).

 	Regarding claim 1, Tung teaches a system for providing an analytic applications environment, comprising:
 	a computer including one or more processors, (See Tung paragraph [0005], a system for communicating navigation data may include a memory, a processor, and one or more modules stored in memory and executable by the processor), that provides access by an analytic applications environment, (See Tung paragraph [0018], Fig. 1, the servers 130-160, The analytics may be performed by code which is generated and provided by metadata manager application 165.), to a data warehouse for storage of data by a plurality of tenants, wherein the data warehouse is associated with an analytic applications schema, (See Tung paragraph [0020], Fig. 1, and Fig. 2:); See Tung paragraph [0026], Data warehouse star schema is received for the tenant application at step 440. The star schema is schema for data stored at data warehouse 155 and from which analytics are generated) and
 	wherein an instance of the data warehouse is populated with data received from an enterprise software application or data environment, (See Tung paragraph [0018], [0026], Data warehouse star schema is received for the tenant application at step 440. The star schema is schema for data stored at data warehouse 155 and from which analytics are generated),
 	wherein data associated with a particular tenant of the analytic applications environment, is provisioned in the data warehouse instance associated with, (See Tung paragraph [0018], [0026], Data warehouse star schema is received for the tenant application at step 440. The star schema is schema for data stored at data warehouse 155 and from which analytics are generated), and accessible to, the particular tenant, in accordance with the analytic applications schema and the customer schema associated with the particular tenant, (See Tung paragraph [0004], [0016]-[0018], Data schema may automatically be updated for the first tenant by the server. Data for the first tenant may be mapped based on the updated metadata schema).
	Tung does not explicitly disclose wherein each tenant of the plurality of tenants, is associated with a customer tenancy, and a customer schema for use by the tenant in populating a data warehouse instance.
	However, Becker teaches wherein each tenant of the plurality of tenants, (See Becker paragraph [0098], generate multiple tenant), is associated with a customer tenancy, (See Becker paragraph [0042], Tenant stations 130 may thus be associated with customers of provider) and a customer schema for use by the tenant in populating a data warehouse instance, (See Becker pararagraph [0145], [0147], 1810. Tenant data structure 1810 may be located in a database schema for all tenant-specific data structures 215 (not shown). In one embodiment, tenant data structure 1810 may be located in a database schema dedicated to a specific customer or tenant).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein each tenant of the plurality of tenants, is associated with a customer tenancy, and a customer schema for use by the tenant in populating a data warehouse instance of Becker to provide a server solution that enables a provider to host a large number of clients, while enabling separate storage and management of each client's applications and data (See Becker paragraph [0009]).
 	Tung together with Becker does not explicitly disclose wherein the analytic applications schema is maintained and updated in accordance with one or more best practices for a particular analytics use case.
	However, Bhagat teaches wherein the analytic applications schema is maintained and updated in accordance with one or more best practices for a particular analytics use case, (See Bhagat paragraph [0015], [0050]-[0052], a multi-tenant environment is performed using schema versioning…a new schema version number is created…when records are searched, the latest schema version is searched, and the update of the record to the latest schema version occurs).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein each tenant of the plurality of tenants, is associated with a customer tenancy, and a customer schema for use by the tenant in populating a data warehouse instance of Bhagat to allow tenants to customize schemas of particular record types, allowing for each tenant to have a different schema (See Bhagat paragraph [0004]).

 	Regarding claim 2, Tung taught the system of claim 1, as described above.
Tung further teaches wherein a data pipeline or process operates in accordance with the analytic applications schema adapted to address the particular analytics use case or the one or more or best practices, (See Tung paragraph [0030], The request may be received from a user at client 170 by analytics server 150. Analytics may be performed on the star schema data at step 660), to receive data from the tenant’s enterprise software application or data environment, (See Tung paragraph [0030], enant application information may be received at step 430. A user may identify a specific application for which changes in metadata are to be applied)
for loading into the data warehouse instance, (See Tung paragraph [0017], the data transformation may include selecting only certain columns to load into a star format…Once data is transformed by ETL server 140, it may be provided to data warehouse 155 for future analytics.

 	Claims 6 and 10 recite the same limitations as claim 2 above. Therefore, claims
6 and 10 are rejected based on the same reasoning.
 	
 	Regarding claim 4, Tung taught the system of claim 1, as described above.
Tung further teaches within an analytic applications environment or cloud tenancy, (See Tung paragraph [0003], The metadata management system may be implemented as a cloud-based system),to pre-populate a data warehouse instance for the customer, based on an analysis of the data within that customer’s enterprise applications environment, within the customer tenancy, (See Tung paragraph [0026], Data warehouse star schema is received for the tenant application at step 440. The star schema is schema for data stored at data warehouse 155 and from which analytics are generated).
 	Tung does not explicitly disclose wherein the analytic applications schema is maintained and updated periodically by the system.
	However, Becker teaches wherein the analytic applications schema is maintained and updated periodically by the system, (See Becker paragraph [0036], database schema…each time a tenant-server session is established).
See Becker paragraph [0143], a database schema where a tenant template 808 is stored..upgrade to a tenant to update to the new version).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the analytic applications schema is maintained and updated periodically by the system of Becker to provide a server solution that enables a provider to host a large number of clients, while enabling separate storage and management of each client's applications and data (See Becker paragraph [0009]).

 	Claims 8 and 12 recite the same limitations as claim 4 above. Therefore, claims
8 and 12 are rejected based on the same reasoning.

 	Regarding claim 5, Tung teaches. a method for providing an analytic applications environment, comprising:
 	providing access by an analytic applications environment to a data warehouse for storage of data by a plurality of tenants, (See Tung paragraph [0018], Fig. 1, the servers 130-160, The analytics may be performed by code which is generated and provided by metadata manager application 165), and
 	populating an instance of the data warehouse with data received from an enterprise software application or data environment, (See Tung paragraph [0018], [0026], Data warehouse star schema is received for the tenant application at step 440. The star schema is schema for data stored at data warehouse 155 and from which analytics are generated),
 	wherein data associated with a particular tenant of the analytic applications environment is provisioned in the data warehouse instance associated with, (See Tung paragraph [0018], [0026], Data warehouse star schema is received for the tenant application at step 440. The star schema is schema for data stored at data warehouse 155 and from which analytics are generated) and accessible to, the particular tenant, in accordance with the analytic applications schema and the customer schema associated with the particular tenant, (See Tung paragraph [0004], [0016]-[0018], Data schema may automatically be updated for the first tenant by the server. Data for the first tenant may be mapped based on the updated metadata schema).
 	Tung does not explicitly disclose wherein the data warehouse is associated with an analytic applications schema, associating each tenant of the plurality of tenants with a customer tenancy, and a customer schema for use by the tenant in populating a data warehouse instance.
	However, Becker teaches wherein the data warehouse is associated with an analytic applications schema, (See Becker paragraph [0098], generate multiple tenant), associating each tenant of the plurality of tenants with a customer tenancy, (See Becker paragraph [0042], Tenant stations 130 may thus be associated with customers of provider) and a customer schema for use by the tenant in populating a data warehouse instance, (See Becker pararagraph [0145], [0147], 1810. Tenant data structure 1810 may be located in a database schema for all tenant-specific data structures 215 (not shown). In one embodiment, tenant data structure 1810 may be located in a database schema dedicated to a specific customer or tenant).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the data warehouse is associated with an analytic applications schema, associating each tenant of the plurality of tenants with a customer tenancy, and a customer schema for use by the tenant in populating a data warehouse instance of Becker to to provide a server solution that enables a provider to host a large number of clients, while enabling separate storage and management of each client's applications and data (See Becker paragraph [0009]).
	Tung together with Becker does not explicitly disclose wherein the analytic applications schema is maintained and updated in accordance with one or more best practices for a particular analytics use Case.
	However, Bhagat teaches wherein the analytic applications schema is maintained and updated in accordance with one or more best practices for a particular analytics use Case, (See Bhagat paragraph [0015], [0050]-[0052], a multi-tenant environment is performed using schema versioning…a new schema version number is created…when records are searched, the latest schema version is searched, and the update of the record to the latest schema version occurs).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the analytic applications schema is maintained and updated in accordance with one or more best practices for a particular analytics use Case of Bhagat to allow tenants to customize schemas of particular record types, allowing for each tenant to have a different schema (See Bhagat paragraph [0004]).

 	Claim 9 recites the same limitations as claim 5 above. Therefore, claim
9 is rejected based on the same reasoning.

 	Regarding claim 13, Tung teaches a system for use of schemas with an analytic applications environment, comprising:
 	a computer including one or more processors, (See Tung paragraph [0005], a system for communicating navigation data may include a memory, a processor, and one or more modules stored in memory and executable by the processor), that provides access by an analytic applications environment, (See Tung paragraph [0018], Fig. 1, the servers 130-160, The analytics may be performed by code which is generated and provided by metadata manager application 165),  to a data warehouse for storage of data, (See Tung paragraph [0020], Fig. 1, and Fig. 2:); See Tung paragraph [0026], Data warehouse star schema is received for the tenant application at step 440. The star schema is schema for data stored at data warehouse 155 and from which analytics are generated):and 
 	a schema for use by the tenant, that is provided within the analytic applications environment, (See Tung paragraph [0018], [0026], Data warehouse star schema is received for the tenant application at step 440. The star schema is schema for data stored at data warehouse 155 and from which analytics are generated); and
 	wherein a database table associated with a particular tenant can be used in accordance with the particular tenant’s schema, (See Tung paragraph [0018], [0026], Data warehouse star schema is received for the tenant application at step 440. The star schema is schema for data stored at data warehouse 155 and from which analytics are generated), and with the analytic applications schema, to populate an instance of the data warehouse associated with the particular tenant, (See Tung paragraph [0004], [0016]-[0018], Data schema may automatically be updated for the first tenant by the server. Data for the first tenant may be mapped based on the updated metadata schema).
 	Tung does not explicitly disclose wherein each tenant of a plurality of tenants is associated with, a tenancy provided within the data warehouse.
	However, Becker teaches wherein each tenant of a plurality of tenants, (See Becker paragraph [0098], generate multiple tenant), is associated with, a tenancy provided within the data warehouse, (See Becker paragraph [0042], Tenant stations 130 may thus be associated with customers of provider).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein each tenant of a plurality of tenants is associated with, a tenancy provided within the data warehouse of Becker to provide a server solution that enables a provider to host a large number of clients, while enabling separate storage and management of each client's applications and data (See Becker paragraph [0009]).
 	Tung together with Becker does not explicitly disclose wherein each tenant is provided with access to an analytic applications schema, that is accessible to the plurality of tenants and that is updated by the analytic applications environment, in accordance with one or more best practices for a particular analytics use case:
	However, Bhagat teaches wherein each tenant is provided with access to an analytic applications schema, that is accessible to the plurality of tenants, (See Bhagat paragraph [0015], a multi-tenant environment is performed using schema versioning and schema evolution), and that is updated by the analytic applications environment, in accordance with one or more best practices for a particular analytics use case, (See Bhagat paragraph [0015], [0050]-[0052], a multi-tenant environment is performed using schema versioning…a new schema version number is created…when records are searched, the latest schema version is searched, and the update of the record to the latest schema version occurs).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein each tenant is provided with access to an analytic applications schema, that is accessible to the plurality of tenants and that is updated by the analytic applications environment, in accordance with one or more best practices for a particular analytics use case of Bhagat to allow tenants to customize schemas of particular record types, allowing for each tenant to have a different schema (See Bhagat paragraph [0004]).

 	Claim 14 recites the same limitations as claim 13 above. Therefore, claim
14 is rejected based on the same reasoning.

 	Regarding claim 15, Tung taught the system of claim 1, as described above.
	Tung does not explicitly disclose wherein the analytics application environment is pre-configured with database schemas to store consolidated data sourced across a plurality of business productivity software applications.
	However, Becker teaches wherein the analytics application environment is pre-configured with database schemas to store consolidated data sourced across a plurality of business productivity software applications, (See Becker paragraph [0039], Business applications may also be composite applications that include components of other software applications, such as those within SAP's xApps family, or may be a custom application developed for a particular tenant).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the analytics application environment is pre-configured with database schemas to store consolidated data sourced across a plurality of business productivity software applications of Becker to provide a server solution that enables a provider to host a large number of clients, while enabling separate storage and management of each client's applications and data (See Becker paragraph [0009]).

 	Regarding claim 16, Tung taught the system of claim 15, as described above.
	Tung does not explicitly disclose wherein one or more predefined data integration flows automate processing of data between the plurality of business productivity software applications.
	However, Becker teaches wherein one or more predefined data integration flows automate processing of data between the plurality of business productivity software applications, (See Becker paragraph [0045], Users 134 may be entities (e.g., an employee or automated process) associated with one of tenant stations 130 that accesses their respective tenant's software).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein one or more predefined data integration flows automate processing of data between the plurality of business productivity software applications of Becker to provide a server solution that enables a provider to host a large number of clients, while enabling separate storage and management of each client's applications and data (See Becker paragraph [0009]).

 	Regarding claim 17, Tung taught the system of claim 1, as described above.
Tung further teaches wherein based on a data model defined in a mapping and configuration database, dependencies of a plurality of different data sets to be transformed to a first model format are determined, (See Tung paragraph [0004], [0016]-[0018], Data schema may automatically be updated for the first tenant by the server. Data for the first tenant may be mapped based on the updated metadata schema).

 	Regarding claim 19, Tung taught the system of claim 1, as described above.
Tung further teaches 
 	Tung does not explicitly disclose wherein one or more activation plans for one or more functional areas associated with the particular tenant are optimized to address processor utilization based on a determination of historical performance data over a period of time.
	However, Becker teaches wherein one or more activation plans for one or more functional areas associated with the particular tenant are optimized to address processor utilization based on a determination of historical performance data over a period of time, (See Becker paragraph [0037], user 134 may be a payroll officer for the tenant that obtains payroll management services from provider…to a tenant's particular business, as well as hosting of the tenant's payroll data (e.g., employee, transactional and historical data)…modifying the payroll application to update the application to meet the tenant's specific needs over time).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein one or more activation plans for one or more functional areas associated with the particular tenant are optimized to address processor utilization based on a determination of historical performance data over a period of time of Becker to provide a server solution that enables a provider to host a large number of clients, while enabling separate storage and management of each client's applications and data (See Becker paragraph [0009]).

 	Applicant's arguments with respect to claims 1-19 have been considered but are
moot in view of the new ground(s) of rejection.



Allowable Subject Matter
 	Claims 3, 7, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion/Points of Contacts
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163